UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 SAVEENE CORP.,                                               :
                                              Plaintiff,      :
                                                              :    21 Civ. 399 (LGS)
                            -against-                         :
                                                              :        ORDER
 ERNEST REMO et al.,                                          :
                                                              :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pre-trial conference in this matter is scheduled for June 3, 2021, at

11:00 a.m. (Dkt. No. 40).

        WHEREAS, the Order, dated May 18, 2021 (Dkt. No. 40), stated, “[n]ow that all parties

have been served, they shall jointly prepare an updated case management plan and preconference

letter and submit those items to the Court by May 27, 2021.”

        WHEREAS, the parties have not filed their pre-conference materials. It is hereby

        ORDERED that, if Plaintiff is in communication with Defendants, the parties shall file

the joint letter and proposed case management plan as soon as possible and no later than noon on

May 31, 2021. The parties shall explain why they have been unable to comply with the Court’s

deadlines. If Defendants refuse to cooperate in the preparation of these documents, Plaintiff shall

prepare and file them. If Plaintiff is not in communication with Defendants, as soon as possible

and no later than noon on May 31, 2021, Plaintiff shall file a letter (i) summarizing his efforts to

contact Defendants and (ii) requesting adjournment of the initial pretrial conference.

        Further noncompliance with Court-ordered deadlines may result in sanctions or prejudice,

including dismissal for failure to prosecute.

Dated: May 28, 2021
       New York, New York
